            Case 2:15-cr-00055-JPB Document 62 Filed 01/03/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                       Case No. 2:15-cr-55
                    Plaintiff,
                                                       UNITED STATES’ MOTION FOR
                    v.                                 EXTENSION OF TIME TO
                                                       RESPOND TO DEFENDANT
 DANILE VIVAS CERON,                                   CERON’S MOTION TO DISMISS
 a/k/a DANIEL VIVAS-CERON,                             INDICTMENT (Doc. 60)

                    Defendant.

       The United States of America, by Christopher C. Myers, United States Attorney for the

District of North Dakota, is in receipt of defendant Ceron’s Motion to Dismiss Indictment (Doc.

60). The United States’ response is currently due January 4, 2019. Due to the sheer number of

issues requiring a response and previously scheduled holiday leave and travel, the United States

requests an extension of time from January 4, 2019, until January 9, 2019 to finalize and file its

response.

       This request for extension is brought in the interest of justice and not for purposes of

delay. The United States believes good cause has been shown. The United States respectfully

requests an extension of time from January 4, 2019, until January 9, 2019, to file its Response to

Ceron’s Motion to Dismiss Indictment with this Court.

       Dated: January 3, 2019


                                              /s/ Christopher C. Myers
                                              CHRISTOPHER C. MYERS
                                              United States Attorney
                                              Quentin N. Burdick United States Courthouse
                                              655 First Avenue North - Suite 250
                                              Fargo, ND 58102-4932
                                              (701) 297-7400
                                              ND Bar Board ID No. 05317
                                              Chris.C.Myers@usdoj.gov
                                              Attorney for United States
